DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 11/24/2021.
Claims 6, 8-10 are pending of which claims 6, 9, and 10 are independent claims, and claims 1-5 and 7 are canceled.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20210167890 to Lee (hereinafter “Lee”)

Regarding claim 6: Lee discloses a terminal comprising: a receiver that receives a downlink control channel (Lee, see paragraphs[0055], a receiver receives a downlink transport channel through which data is transmitted from a network to UE includes a broadcast channel (BCH) through which system information is transmitted and a downlink shared channel (SCH) through which user traffic or control messages are transmitted); and a processor that controls monitoring of downlink control channel candidates (Lee, see paragraphs [0057], monitoring a PDCCH candidate includes a physical channel with several OFDM symbols in the time domain and several subcarriers in the frequency domain, each subframe may use specific subcarriers of specific OFDM symbols (e.g., the first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), that is, an L1/L2 control channel, and a Transmission Time Interval (TTI) is a unit time for subframe transmission), assuming that a number of downlink control channel candidates per slot does not exceed terminal capability ( Lee, see paragraphs [0157-0159], the UE may transmit capability information that may include  the number of blind decoding that the UE is capable of decoding in a given time unit or time interval and transmits capability information to the network; and see paragraph [0005], a UE may perform both a relatively long and short TTI-based operation where both operations  coexist, there may be a case where a UE needs to perform blind decoding on a relatively long TTI-based PSCCH and a relatively short TTI-based PSCCH at the same time, for example, the maximum number of times the UE can perform blind decoding within a time period of one relatively long TTI or the maximum number of PSCCHs that the UE can decode within a time period of one relatively long TTI may be determined on the basis of a capability of the UE, and in this case, a method for properly dividing the number of blind decoding times for each of an L-TTI-based PSCCH and an S-TTI-based PSCCH is required for the efficient coexistence of the UEs in the resource pool in which the UEs coexist, and because of this method for effectively adjusting or dividing the number of blind decoding times for a relatively long TTI-based PSCCH and a relatively short TTI-based PSCCH is required. Note the relationship between time interval and slot is as follows: see paragraph[0097], FIG. 11, for example, in short slot ( S-TTI) configuration #A, a first S-TTI may have a length of three OFDM symbols (OS), a second S-TTI may have a length of two OFDM symbols, a third S-TTI may have a length of two OFDM symbols, a fourth S-TTI may have a length of two OFDM symbols, a fifth S-TTI may have a length of two OFDM symbols, and a sixth S-TTI may have a length of three OFDM symbols, and as well known in the art in subframe there two slots each with 7 OFDM symbols, and a normal TTI is contains 7 slots, from this s-TTI is considered a slot and capability information necessary to determine which size the UE is capable of handling).  

Regarding claim 8: Lee discloses the  terminal according to claim 6, wherein the  processor controls monitoring of the downlink control channel candidates, assuming that the number of downlink control channel candidates in the given time unit does not exceed a maximum value (Lee, see paragraph[0188],FIG. 14, a UE transmits capability information about blind decoding to a network and then receives a blind decoding configuration from the network, and the fact that the UE is reporting its capability help the base station not to over configure the UE with a number of blind decoding that it is not capable of performing).  

Regarding claim 9: Lee discloses a radio communication method for a terminal, comprising: receiving a downlink control channel (Lee, see paragraphs[0055], a receiver receives a downlink transport channel through which data is transmitted from a network to UE includes a broadcast channel (BCH) through which system information is transmitted and a downlink shared channel (SCH) through which user traffic or control messages are transmitted); and controlling monitoring of downlink control channel candidates (Lee, see paragraphs [0057],monitoring a PDCCH candidate includes a physical channel with several OFDM symbols in the time domain and several subcarriers in the frequency domain, each subframe may use specific subcarriers of specific OFDM symbols (e.g., the first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), that is, an L1/L2 control channel, and a Transmission Time Interval (TTI) is a unit time for subframe transmission, assuming that a number of downlink control channel candidates in per slot does not exceed terminal capability( Lee, see paragraph [0157] The UE may transmit capability information about the blind decoding to the network, and   see paragraph[0173], the blind decoding capability of the UE may be determined to be the maximum number of times that the UE can perform blind decoding on an inter-carrier within one TTI (e.g., one L-TTI). Here, a method of increasing the number of blind decoding times for a particular carrier by adding the number of blind decoding times allocated for other carriers to the number of times the UE performs blind decoding for the particular carrier through the control of the network may be taken into consideration).

Regarding claim 10: Lee discloses a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a downlink control channel (Lee, see paragraphs[0055], a receiver receives a downlink transport channel through which data is transmitted from a network to UE includes a broadcast channel (BCH) through which system information is transmitted and a downlink shared channel (SCH) through which user traffic or control messages are transmitted); and a processor that controls monitoring of downlink control channel candidates (Lee, see paragraphs [0057],monitoring a PDCCH candidate includes a physical channel with several OFDM symbols in the time domain and several subcarriers in the frequency domain, each subframe may use specific subcarriers of specific OFDM symbols (e.g., the first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), that is, an L1/L2 control channel, and a Transmission Time Interval (TTI) is a unit time for subframe transmission, assuming that a number of downlink control channel candidates per slot does not exceed terminal capability; and the base station comprises: a transmitter that transmits the downlink control channel (Lee, see paragraph [0157] The UE may transmit capability information about the blind decoding to the network, and   see paragraph[0173], the blind decoding capability of the UE may be determined to be the maximum number of times that the UE can perform blind decoding on an inter-carrier within one TTI (e.g., one L-TTI), and a method of increasing the number of blind decoding times for a particular carrier by adding the number of blind decoding times allocated for other carriers to the number of times the UE performs blind decoding for the particular carrier through the control of the network may be taken into consideration, i.e., for inter-carrier TTI, blind decoding capability of the UE is the sum of allocated bind decoding for the two carriers, and see paragraph[0188],FIG. 14, a UE transmits capability information about blind decoding to a network and then receives a blind decoding configuration from the network).  

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. See below:

 
Applicant argues that independent claim 6 is amended to recite, in part, "a processor that controls monitoring of downlink control channel candidates, assuming that a number of downlink control channel candidates per slot does not exceed terminal capability." Independent claims 9 and 10 are amended to recite a substantially similar limitation. Claim 8 is amended to recite, in part, "wherein the processor controls monitoring of the downlink control channel candidates, assuming that the number of downlink control channel candidates in a given time unit does not exceed a maximum value." 
 

 
 
 
 
Applicant argues that Lee is not available as prior art with respect to the relied upon teachings of Lee. Applicant respectfully requests the Examiner to show that Lee is valid prior art, or in the alternative, withdraw the Lee reference. Lee was filed internationally on May 2, 2018, and claims priority to U.S. Provisional Application No. 62/500,492 filed on May 2, 2017 ("Lee Provisional"). On the other hand, the present application was filed internationally on July 28, 2017. As such, only the subject matter of Lee that is also supported by Lee Provisional is available as prior art to this application. However, Applicant respectfully submits that Lee Provisional fails to support the portions of Lee relied upon in the Office Action. Therefore, Lee fails to anticipate amended claims 6 and 8-10. Accordingly, withdrawal of the rejection is respectfully requested. If the Examiner believes otherwise, Applicant respectfully requests the Examiner to show in a subsequent Office Action that Lee Provisional supports the portions of Lee on which the Examiner relies in the rejection. 

Examiner respectfully disagrees with applicant Lee provisional application and the CR that is disclosed 5.1.31 section, and PSCCH/PSSCH decoding capabilities are the features of the provisional application that are claimed by the instant application, and most of all the total blind decoding number (TOTAL_DBNUM) is the parameter the tells the network the capability of the UE and this is parameter the instant application depends on see  the instant specification in paragraph 0051 discloses “a maximum value of the number of downlink control channel candidates (the number of times of blind decoding) to be monitored in the given time unit is configured to a combination of control resource sets including individual control resource sets, each maximum value is controlled as a numerical value that does not exceed a maximum value (referred to as UE capability below) of the number of downlink control channel candidates (the number of times of blind decoding (BD)) that the UE can monitor in a given time unit”


Applicant argues that Lee Fails to Disclose The Limitations of Amended Independent Claims 6, 9, and 10 By way of a non-limiting example, paragraph [0032] of the originally-filed specification discloses: [t]he first embodiment is a user terminal that includes: a reception section that receives a downlink control channel transmitted by each of a plurality of control resource sets; and a control section that controls monitoring of a downlink control channel candidate, and the 

Examiner respectfully indicates the amendment is taught by the prior art used in the office action, the notion of time unit and slot understood to be time interval, and a time interval represents a slot, according OFDM, a subframe is divided into two slots and each slot with 7 OFDM symbols, a slot or the 7 OFDM symbols are divided into short time intervals each with varying number of symbols, see paragraph 0005. The physical downlink candidate contains channel for a UE based on the BD time capability of the UE, the channels for the may contain the short TTI with defined symbols as disclosed in the office action.


Applicant argues that the amended independent claim 6 to recite, in part, "a processor that controls monitoring of downlink control channel candidates, assuming that a number of downlink control channel candidates per slot does not exceed terminal capability." As discussed below, even assuming arguendo that Lee would be valid prior art, Lee would still fail to disclose at least this limitation. The same is true regarding amended independent claims 9 and 10, which recite 

Examiner respectfully disagrees with applicant because Lee in paragraph 0057 discloses each subframe may use specific subcarriers of specific OFDM symbols (e.g., the first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), that is, an L1/L2 control channel A Transmission Time Interval (TTI) is a unit time for subframe transmission, and PSCCH is used to indicate the information carried by PDCCH is carried to the side link.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476